At A Court of Vice Admiralty held at Newport in the Colony of Rhode Island on Tuesday the 22a of Octr 1745.
Joseph Arnold Second Lieu* of the Reprisal A Private man of war whereof John Hopkins is Comm' on oath in Court gave Ansr to these Questions
Qp When where and by whom was this Brig* brought in here as prize by you taken
Ar In the Cite of Malaesi on the Eighteenth of Sep* by Cap* John Hopkins
Q* What Number of Persons was there on board at the time of Capture
Ar There was three Dutch men One of whom brought home who says he was the Master, the other two were formerly taken by the Spaniards, two Frenchmen One Called the Boatswain One Spaniard One Molatto three Indians and four Negroes They came from S* Domingo bound to Curracoa
Q* What Burthen
Ar About 110 Tons and no Guns.
Q* Are all the Papers Produced in Court all that were found on board *330at the time of Capture without any fraud Subduction Addition or Embezelment.
Ar Yes some whereof were taken out of the Cap11 Chest
Joseph Arnold
To the truth of which John Macusick Companys Quarter Master was also sworn in Court except that he had no knowledge of the Papers deliver’d by Mr Arnold in Court but has produced some which were found on board since
8ber. 24th 1745. John M°Kusick
Thursday 8ber 24th Jean Venderbist late Master of the Brign sent in here by Cap* John Hopkins as Prize, being sworn in Court gave Answer to these Questions.
Zachariah Poloak was sworn Interpreter
Qn What knowledge have you of this Brign sent here by Cap* Hopkins as Prize
Ar I am Owner and Master of the Vessel and Cargo and have known her these Sixteen months first at Curracoa where she came from Philadelphia, she was taken afterwards by the french and carried into S* Domingo and there condemnd sometime in May last as I remember, and I bought her there in July from a french Merch* one Dupuy and paid Six Hundred and fifty Peices of Eight for her and named her the hope the Person I bought her of Purchased her at Vendue but I bought her by A Private Contract
Qn What does yr Cargo Consist of
Ar One Hundred and' Sixty Hogshas of Sugar and forty Barrels D° Eleven Barr3 of Indico and One belonging to the Boatswain
Qn How came you to S* Domingo.
Ar I came in A Sloop from Curracoa to S* Domingo loaded with 15 Pip. Madera wine 100 barr3 flower 50 fkins butter 60 Boxes Candles 400 hams 30 Barr3 Bisket and sold it there
Qn Where did you Purchase this Cargo
Ar In the same Place
Qn Have you any Sea brief for this Vessel
Ar Yes that is it woh is Produced in Court Mark’d A which is all I have to show the Property of the sa Brig*
Qn When did you obtain the sa Sea brief for this Vessel
Ar According to the date
Qn Did you know or hear there was such a Vessel at S* Domingo before you saild from Curraco
Ar Yes.
Qn What was the Reason You obtain’d this Sea breif for this Brig, before you bought her
*331Ar Because my other Vessel would not Contain the Cargo and therefore obtain’d it for A Larger
Qn Is it Customary for Dutch men to Purchase Vessels in Publick among the french
Ar Answer Yes
Qn What are these two papers mark’d B and C
Ar That mark’d B. is the Muster Roll of the Sloop and the other is A Certificate that no foreigner was concern'd in her or her Cargo mark’d C.
Qn Where is the sea breif for sa Sloop
Ar I The Master has it
Qn Why did you keep the Muster Roll
Ar There is always two one deliverd to the Owner
Qn Where is the Muster Roll for this Brig"
Ar I bought her at S* Domingo and therefore could not obtain a Dutch Muster Roll
Qn Did you load this Vessel in Publick
Ar Yes before the world and for so doing had the Generals liberty Verbally
Qn What Number of men and of what Nation was on board yr Brign
Ar Two Dutch men and two Mustees born in Curraco 4 Negroes and two french men and A Spaniard Passenger.
Qn What time did you sail from Curracoa and when did you arrive at S* Domingo.
Ar I saild the 18“ of may and arrived the 2 i3t of sa month.
Qn How long before you sail’d from Curraco did you hear this Vessel was at S‘ Domingo.
Ar About nine or ten days
Qn Was she condemn’d before you arrived in Sl Domingo.
Ar I heard she was Condemnd about Eight Days after I arrived there
Qn Is it not Customary to make oath before you obtain A PassPort
Ar No.
Qn How do you obtain a Passport or Sea breif from the Govemour of Curracoa
Ar by Producing or Showing the Bill of sale to show the Property to be Dutch without which you cannot Obtain it
Qn How came you then by A Sea brief for this Vessel Before you bought her
Ar I obtaind it as a favr from the Govr of Curracoa
Jan Vanderbiest
A Libel was filed and monitions were Issued
Wednesday NoT 13, 1745
Mr Updike and Mr Honyman adv3 for the Captors enterd a retraxit, which was allowed by the Judge the Captors Paying cost fifteen pound Sterling as the Act of Parliament Directs enter’d by the Judges Order
*332Delive’d Copies of the Dutch Pass Port Muster Roll, A french Bill of sale and A french Order to Mr Updike Novr 16. 1745.
[Admiralty Papers, III, 89]
Rhode Island etc. To the Honourable Leonard Lockman Esqr Judg of His Majesty’s Court of Vice Admiralty for the Colony of Rhode Island etc.
We Daniel Updike and James Honyman of Newport in the County of Newport Gentleman Advocates to John Hopkins late of Providence Mariner commander of the Sloop Reprisal come into Your Honours court and give Your Honour to Understand that we will proceed no further on the Libel filed by us in behalf of the said John Hopkins against the Brigantine Hope and Cargo in the Form said Libel is exhibited, But do thereupon enter a Retraxit to said Libel Saving to the s4 John Hopkins the Right of Claim to said Vessel and Cargo, And it is prayed that this may be entered
D. Updike J Advocates J Honyman J to John Hopkins
Rec4 this on Wednesday the 13th Novr 1745 between ten and Eleven o Clock forenoon W S
[Admiralty Papers, III, 98]
As I intend in a few Hours to set out for Providence, should be obliged to you to let me know your resolution, respecting the delivery of those papers now lodged in your Office, (or Copies thereof) which were delivered by Mr Arnold — I shall be far from urging you to do any Thing contrary to your own Inclination and Judgement, and so far as I know myself, would not desire any Officer whatsoever, to do any Thing contrary to the Nature and Duty of his Office especially one whom I valued as my Friend, what I now ask for is a Matter of much importance, not only in this Case, but may serve as a Precedent for future Times and Cases, I am well persuaded that the Judge’s Conduct in this Matter will never bear the Test in any English Court.' If I am not greatly mistaken Copies even of the Preparatory Examination in some Case was denied tho’ It was matter of doubt whether the Claimant had a right to them, upon which I think I have seen Orders from the register of the Court to one of his Deputies here not to detain any copies of any papers lodged in his Office. As to the Lawful Fees that is due to the Judge whatever they are shall be paid, as to filing the Libel with drawing etc., Its to your Service Mr Updike and myself will take care you shall be handsomely satisfied for, I shall embrace every opportunity to do you all the good offices in my Power I am Sr
Your most HumWe Ser‘
J. Honyman Jr.
[Admiralty Papers, III, 99]
*333Nov. 16* 1745
Upon the Retraxit of the Libel filed by John Hopkins Commander of the Private Man of war against a Vessel brought in as Prize Whether the Original Papers delivered, or Copies thereof to the Court of Admiralty where the sa Libel is filed may be delivered according to the Rules of Law to the persons who delivered the same A. There is no Question to be made, according to Law that the register is obliged to give Copies of all papers in his Office to any persons demanding the same, paying therefor, and in a More especial Manner, it is the absolute Duty of the Register to deliver Copies of all those papers (in the above Question) Delivered into Court, to the persons who delivered them, upon demanding the same, and is by Law Subject to Damages for refusing .
The above is the Opinion of J. Honyman
[Admiralty Papers, III, 99]
Whereas John Hopkins of Providence in the County of Providence Mariner Commander of the Privateer Sloop Named the Reprisal belonging to Said Providence within his Majes*8 Colony of Rhode Island etc. in a Cruise against his Majests Enemies did take and bring into the Harbour of Providence aforesaid a Certain Brigantine Named the Hope alledging the Same to be the Property of the Subjects of the King of France And whereas the Owners of Said Sloop and Captors of Said Brigantine Hope did On the twenty fourth Day of October A.D: 1745 at Newport in the Colony aforesaid File their Libell before Leonard Lockman Esqr Judge of His Majes*3 Court of Vice Admiralty dwelling at Newport in his Majes*3 Said Colony of Rhode Island the Date of which Libell is the Day and Year aforementioned And then and there did Transact and Do whatsoever was fitting and Lawful to be done in order to procure a Trial and Cause the Said Brigantine Hope to be Condemned a lawful Prize. And whereas the Owners of the Said Sloop Reprisal did on the thirteenth Day of November A D: 1745 at Newport aforesaid without the Privity and Consent of the Company of Said Sloop Reprisal or their Agents and Factor Privately and Clandestinely withdraw the aforesaid Libell from before his Majes*3 Said Court of Vice Admiralty and hath taken and Conveyed Said Brigantine Hope from the Harbour of Said Providence to Some other place
Wherefore be it known to all Men that I John M°Kusick of Portsmouth in his Majest3 Province of New Hampshire in New England being Agent and Factor for the Company of Said Sloop Reprisal do hereby Protest for and in Behalf of the Company of Said Sloop Reprisal against the Withdrawing the aforesaid Libell as also against the Removing the Said Brigantine Hope out of the Harbour of Providence aforesaid as Well for all Casualties Losses or Damages that may Happen to Said Brigantine Hope or her Cargo as for Extrardinary Expenses etc. Disburstments that May arise by Reason thereof *334as Witness My Hand and Seal in Said Providence this Eighteenth Day of November A D 1745 and in the Nineteenth Year of his Majest8 Reign George the Second King of Great Britain France and Ireland Defender of the Faith
John M°Kusick (L. S.)
Filed and Allowed
Leonard Lockman Providence Ss
Domain Providence the 20th Day of Novr A D 1745 in Presence of
Geo: Taylor Just6 Peace
[Admiralty Papers, III, 100]
At a Court of Vice Admiralty held ait Newport In the Colony of Rhode Island, on Saturday the 7th of Decr A. D. 1745 Present the Honble Wm Strength-field Esqr D. Judge The Libel against the Brign Hope and her Cargo, preferred by the Advocates of Cap1 Jn° Hopkins, was Read, In Court, as was also, the Preparatory Examinations. And a return made by the Marshall, Respecting the Monitions.
A Retraxet Entered by the Sa Advocates, was also read. A Certificate proving one John M°:Kusick, to be agent, for the Company, on board the private man of warr, Commanded by Sa Hopkins, with a Protest, made by S4 M°Kusick, and allowed by the Judge, against the Sa Retraxet, were likewise read in Court.
And Jn° Vanderbist being Called out, and not appearing Nor no other person to Claim his Honr The D. Judge pronounced the following Decree.
[Admiralty Papers, III, 101]
Newport Decr 7th 1745
Whereas John Hopkins, Comr of the private man of warr the Reprisal did by his advocates file a libel in this Court, in behalf of himself his owners and Company, against the Brig11 Hope, Bro* into this port being his Commission port, Together with her Cargo Consisting, of one hundred Sixty Hog48 of Sugar, Fourty barrels of Sugar, and 12 barrels of Indigo Setting forth thereby, That the Same belong to the French King his Vassels or Subjects, or others Inhabiting his Dominions, And so a lawful prise whereupon the Proper Monitions were Issued, on the 24th day of Octr Last And on the 13th of Novr following, the Advocates for the Captures, without the Consent of the Company afores4 In whose behalf, said Lybel was filed, as appears by the protest of Jn° McKnick Agent for Sa Company, and allowed by the Judge, did Enter a Retraxit, Nevertheless I am Of opinion that I have wright to Proceed to the Adjudication of the Brign afores41 have therefore Perused the Several papers, wGb were produced In this Court by the Captures upon oath, as also the Evidence, and Preparatory Exam”8 I thereby find the Dutch Pass Port, was actually Dated before the Vessel was purchased, Consequently *335fradulent and of no Value, And by a French bill of Sale, for the Sd Vessel, to Jn° Vanderbist, the masr of sa Brign is therein Called a French merchant in S* Domingo, and also a French order, from one Condereau Commending sa Vanderbist, to observe, some Directions given him, Respecting the Vessel, But what puts the matter beyond all dispute in my opinion is, That the Sa Brig11 had never been into any port, Save that she was Carried into, by the French as prise, when taken from the English, she must therefore be Supposed to be the property of the French King, his Vassels or Subjects, or others Inhabiting his Domminions, Enemies to our Sovereign Lord the King, And no person appearing to Claim, I therefore Condemn the Said Vessel with her Appertenances, and Cargo aforesaid, as a lawful prise, to be divided amongst the owners and Company, as they have or shall agree, The Captors paying Costs as the Act of Parlament Directs.
Wm Strengthfield D Judge
[Admiralty Papers, III, 102]